third party communication none date of communication not applicable cca_2013112209201201 id uilc number release date from sent friday date am to cc bcc subject re tefra question the carryforward amount of any adjustment is a computational affected_item under 172_f3d_1311 fed cir cummings v commissioner t c memo 849_fsupp_500 wd tex when the tmp signs a form 872-p he extends the minimum period for assessment any_tax attributable to a disallowed partnership loss regardless of which return a partner claimed that loss on so when he extends the period for assessing tax attributable to a partnership loss for partnership year he is extending the assessment_period for all partner returns claiming that loss including carryforward years there is nothing in the form 872-p that limits the assessment to a partner return for year
